Citation Nr: 0945861	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDING OF FACT

1.  The Veteran was exposed to constant and excessive noise 
during his active duty work in the Navy.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus which he 
attributes to exposure to gun noise while in the Navy.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In each case where a veteran is seeking service-connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154, 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records do not contain any complaints of, 
treatment for, or a diagnosis of tinnitus.  

VA medical records include a May 2007 outpatient record that 
showed that the Veteran complained of tinnitus.

In July 2007 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported that he was exposed to 5"-58 ship guns 
during service without hearing protection.  He also reported 
that he was exposed to rifle fire during training without 
hearing protection.  He stated that his tinnitus had its 
onset in 1973, during service.  The diagnosis was tinnitus.  
The examiner stated that he could not provide an opinion 
regarding the etiology of the Veteran's tinnitus without 
resorting to mere speculation.   

The Board recognizes that the Veteran believes his current 
tinnitus condition is related to service.  Recently, the 
Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his tinnitus condition is related 
to service.  The Board also believes that the Veteran is 
sincere in expressing his opinion with respect to the 
etiology of the condition.  In this situation, the Veteran 
has not claimed that he has medical training that would 
permit him to make a diagnosis concerning the etiology of the 
condition.  As noted above, there is no indication that the 
Veteran had tinnitus during service.  The Veteran's military 
occupational specialty (MOS) code was 9700, a designation 
used for infantry and gun crews.  In the August 2007, the RO 
conceded exposure to acoustic trauma based on the Veteran's 
MOS code.  Notwithstanding the examiner's inability to opine 
as to the etiology of the Veteran's tinnitus, the Board finds 
the evidence sufficient for a grant of service connection for 
tinnitus.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Id.  

As the RO has already conceded acoustic trauma, the Board 
finds his report of constant noise exposure during service to 
be consistent with the circumstances of his service.  See 38 
C.F.R. § 3.303(a).  The Board thus finds his contention that 
his tinnitus resulted from noise exposure in service to be 
credible.  The Veteran's allegations of tinnitus since 
service are therefore accorded great probative weight.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence.).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for tinnitus is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


